Citation Nr: 0705830	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1998, for the award of a 100 percent schedular rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 15, 1943, 
to August 18, 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In that decision, the RO assigned a 100 percent rating 
for bilateral hearing loss, effective December 22, 1998.  The 
veteran has appealed the effective date assigned for the 
total schedular rating.  

In January 2007, the veteran submitted additional written 
argument directly to the Board.  The Board accepts the 
written argument for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2006). 

Also, in a January 2007 Written Brief Presentation, the 
veteran's representative requested that the veteran be 
considered for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to December 22, 1998.  As this claim for a TDIU has not 
been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Schedule for Rating Disabilities (38 C.F.R. Part 4) 
did not allow for a 100 percent disability rating for hearing 
loss prior to December 18, 1987.  

2.  Entitlement to a 100 percent rating for bilateral hearing 
loss was not shown prior to December 22, 1998.




CONCLUSION OF LAW

An effective date earlier than December 22, 1998, for a 100 
percent schedular rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through June 2005, April 2006, and August 
2006 notice letters, the RO notified the veteran of the legal 
criteria governing his claim and the evidence that had been 
considered in connection with his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Specifically, following the RO's issuance of the 
August 2006 notice letter to the veteran, his claim was 
readjudicated in November 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, relevant medical evidence has been obtained by 
the RO, and the veteran has not alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Specifically as regards to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

By way of relevant history, the Board notes that the veteran 
initially sought service connection for hearing loss in 1946.  
Later, in a September 1967 decision, the Board denied the 
veteran's claim for service connection for hearing loss.  As 
no other exception to finality applies, that decision was 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104 (West 2002).  In December 2001, VA's Compensation and 
Pension (C&P) Service determined that service connection for 
the veteran's bilateral hearing loss should have been granted 
following the issuance of opinions by the VA General Counsel 
in 1985 and 1988 relevant to the veteran's claim.  (See VA 
OGC. Prec. Op. No. 8-88 (September 29, 1988) (reissued as 
VAOPGCPREC 67-90 (July 18, 1990)).  The C&P Service 
established September 22, 1969, as the effective date for the 
award of service connection for bilateral hearing loss.  

Thereafter, in March 2002, the RO granted the veteran's claim 
for service connection for bilateral hearing loss.  In August 
2003, based on the medical evidence of record, the RO awarded 
a 10 percent rating for bilateral hearing loss from September 
22, 1969; a 20 percent rating from June 24, 1970; a 40 
percent rating from September 16, 1980; a 60 percent rating 
from September 29, 1980; and a 100 percent rating from 
December 22, 1998.  In an April 2006 decision, the Board 
awarded an effective date to August 25, 1969, for the grant 
of service connection for bilateral hearing loss.  In 
response, in a May 2006 rating decision, the RO established 
the effective date for the award of a 10 percent rating for 
bilateral hearing loss as August 25, 1969.  

As noted above, the RO has granted a 100 percent rating for 
bilateral hearing loss, effective from December 22, 1998, 
which is the date of a private audiological examination 
conducted at Kayser Hearing Aid & Audiology Centers.  This 
private report was translated to a C&P format and certified 
as acceptable for rating purposes by a VA audiologist in June 
2002.  While the veteran has contended that the effective 
date for assignment of the 100 percent schedular rating 
should be earlier than December 22, 1998, there simply is no 
evidence that an earlier effective date is warranted.  

The Board notes that following the initial grant of service 
connection for bilateral hearing loss in March 2002, as noted 
above, the RO assigned staged ratings for the veteran's 
hearing disability from the effective date of the grant of 
service connection, August 25, 1969.  The veteran has 
appealed with respect to the date the 100 percent rating was 
assigned.  Therefore, the Board's analysis will consist of 
determining the earliest date at which it is factually 
ascertainable (date entitlement arose) that an increase to 
100 percent was warranted.  See 38 C.F.R. § 3.400(o)(2).  

Initially, the Board notes that prior to December 18, 1987, 
The Schedule for Rating Disabilities (38 C.F.R. Part 4), did 
not allow for a 100 percent schedular rating for hearing 
loss.  The highest available rating was 80 percent.  See 
e.g., 38 C.F.R. §§ 4.85-4.87a, Table VII (1986 & 1987).  The 
rating schedule for impairment of auditory acuity was 
subsequently amended, effective December 18, 1987, and 
provided for 90 and 100 percent evaluations for hearing loss.  
See 52 Fed. Reg. 44117-01 (November 18, 1987) (codified at 38 
C.F.R. §§ 4.85-4.87, Table VII (1988)).  Therefore, under the 
law, an effective date earlier than December 18, 1987, for a 
100 percent schedular rating for bilateral hearing loss may 
not be assigned.  

A review of the claims file reflects that the only pertinent 
medical evidence of record from December 18, 1987, to 
December 22, 1998, consists of an audiological examination 
from Woodard Hearing Aid Centers, dated February 5, 1998; and 
an audiological examination from Wolfe Clinic Audiology, 
dated January 13, 1994.  The Board notes that under 38 C.F.R. 
§ 4.85(a), in effect at the time of the audiological 
examinations conducted at Woodard Hearing Aid Centers and 
Wolfe Clinic Audiology, evaluation of hearing impairment was 
to be conducted using both the results of controlled speech 
discrimination tests and the results of puretone audiometry 
testing.  Additionally, 38 C.F.R. § 4.85(c) notes that Table 
VIa provided numeric designations based solely on puretone 
averages and was for application only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  

In this case, the report of February 5, 1998, audiological 
examination from Woodard Hearing Aid Centers does not reflect 
findings from controlled speech discrimination testing.  As 
such, the report of February 5, 1998, audiological 
examination is incomplete as it contains only one of the two 
necessary elements by which a claimant's hearing acuity is 
evaluated under 38 C.F.R. § 4.85(a).  

Additionally, while the report of January 13, 1994, 
audiological examination from Wolfe Clinic Audiology does 
reflect speech discrimination percentages, there is no 
indication that such reported percentages were based on the 
Maryland CNC Test, the standard testing method by which VA 
evaluated speech discrimination at that time (and still 
does).  See 38 C.F.R. § 3.385 (1993).  (Even if the 1994 
discrimination scores are used (60 and 40) for rating 
purposes in conjunction with the highest averages possible 
for puretone thresholds, a 100 percent rating would not have 
been assignable.  38 C.F.R. § 4.85, 4.86a, 4.87, Table VI, 
Table VII (1993).)  Moreover, the graph reflects the 
veteran's decibel loss at 1000 Hertz (Hz), 2000 Hz, and 4000 
Hz.  However, there is no representation of decibel loss for 
3000 Hz.  In short, these reports, even if interpreted in 
numeric terms, do not provide the information necessary to 
rate hearing impairment or suggest entitlement to a 100 
percent rating.  Additionally, there is no suggestion that 
either report would be considered sufficient for rating 
purposes solely on puretone thresholds.  Indeed, the fact 
that the subsequently prepared private audiogram (December 
1998) was able to be interpreted for compensation purposes, 
with discrimination scores, indicates that there were no 
language difficulties or inconsistent scores such that rating 
on puretone thresholds alone would be permissible.

The veteran has not otherwise identified or alluded to any 
other reports of audiological examination prior to December 
22, 1998, that would substantiate his claim.  As such, the 
Board finds that, under the law and regulations, the 
pertinent medical evidence since December 18, 1987-an 
audiological examination from Woodard Hearing Aid Centers, 
dated February 5, 1998; and a Wolfe Clinic Audiology 
audiological examination, dated January 13, 1994-does not 
allow for award of a 100 percent rating for bilateral hearing 
loss prior to December 22, 1998.  In other words, the 
available evidence does not show that it was factually 
ascertainable that a 100 percent schedular rating was 
warranted any sooner than December 22, 1998.

Therefore, while the veteran contends that the effective date 
for the assigned rating of 100 percent for bilateral hearing 
loss should be earlier than December 22, 1998, the Board 
finds that there is no evidentiary basis for the assignment 
of an effective date for the award prior to that date.  As 
noted above, the governing legal authority is clear and 
specific, and VA is bound by it.  See 38 C.F.R. 
§ 3.400(o)(2).  

Under the circumstances, the Board must conclude that the 
record presents no basis for assignment of an effective date 
earlier than December 22, 1998, for the award of a 100 
percent schedular rating for service-connected bilateral 
hearing loss and the appeal must be denied.  


ORDER

An effective date earlier than December 22, 1998, for the 
award of a 100 percent rating for service-connected bilateral 
hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


